      Case 4:21-cv-00181-MW-MAF Document 5 Filed 06/14/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION


REGINALD FARRIOR,

      Petitioner,

v.                                           Case No.: 4:21cv181-MW/MAF

STATE OF FLORIDA,

     Respondent.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 3. Upon consideration, no objections having been filed

by the parties,

      IT IS ORDERED:

      The report and recommendation, ECF No. 3, is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “This case is

TRANSFERRED to the United States District Court for the Middle District of

Florida, Tampa Division.” The Clerk shall take all necessary steps to effect the
       Case 4:21-cv-00181-MW-MAF Document 5 Filed 06/14/21 Page 2 of 2




transfer and close the file.

      SO ORDERED on June 14, 2021.

                                   s/Mark E. Walker
                                   Chief United States District Judge




                                     2
